Motion Granted and Order filed November 8, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00715-CR
                                NO. 14-12-00716-CR
                                NO. 14-12-00718-CR
                                NO. 14-12-00719-CR
                                NO. 14-12-00720-CR
                                NO. 14-12-00728-CR
                                  ____________

                      WILBURT DWAINE CASH, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
  Trial Court Cause Nos. 11-DCR-057110, 11-DCR-057111, 11-DCR-056924A, 11-
                      DCR-056925A, & 11-DCR-056926A


                                      ORDER

      The reporter’s record in this case was originally due August 27, 2012. See Tex. R.
App. P. 35.1. This court has granted Elizabeth Wittu, the official court reporter, two
extensions of time to file the record until October 29, 2012. When the second extension
of time was granted, the court noted that no further extensions of time would be granted
absent exceptional circumstances. No reporter’s record has been filed. On November 5,
2012, Elizabeth Wittu requested a third extension of time.

       The court GRANTS a final extension request and issues the following order.

       We order Elizabeth Wittu, the official court reporter, to file the record in this
appeal on or before December 7, 2012. No further extension will be entertained.

       The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See Tex. R. App. P. 35.3(c). It is the trial court’s responsibility to
arrange for a substitute court reporter if necessary to ensure that a reporter’s record will
be filed within a reasonable time. In addition, if Elizabeth Wittu does not timely file the
record as ordered, the court may issue an order directing the trial court to conduct a
hearing to determine the reason for the failure to file the record.



                                       PER CURIAM




                                              2